Exhibit 10.17

 

Amendment Agreement No. 1 dated September 5, 2007 among:

 

(i)        Lifetime Brands, Inc., a company duly organized and in existence
pursuant to the laws of the State of Delaware in the United States of America
(“LTB” or “Strategic Investor”);

 

(ii)       Ekco, S.A.B., a Mexican sociedad anónima bursátil duly organized and
in existence pursuant to the laws of the United Mexican States (“Ekco” or the
“Company”, provided that when the context so requires it, “Company” shall also
include the Company Subsidiaries); and

 

(iii)      Mr. José Ramón Elizondo Anaya, a Mexican individual (“Mr. Elizondo”),
Mr. Miguel Ángel Huerta Pando, a Mexican individual (“Mr. Huerta” and together
with Mr. Elizondo the “Primary Shareholders”).

 

WITNESSETH

 

WHEREAS, Lifetime Brands, Inc., Ekco, S.A.B., Mr. José Ramón Elizondo Anaya and
Mr. Miguel Angel Huerta Pando entered into a Shares Subscription Agreement dated
June 8, 2007 (the “SSA”) pursuant to which they agreed, among others, on the
terms and conditions for a subscription of shares issued by Ekco, S.A.B. by
Lifetime Brands, Inc.

 

WHEREAS, the parties wish to amend the SSA as described below:

 

NOW THEREFORE, the parties hereto agree as follows:

 

1. Section 1.1(a) is hereby amended to read as follows:

 

(a)        As soon as practicable, but in no event later than December 31, 2007
(the “Issue Date”), the Company shall issue shares of common stock (the “New
Shares”), and shall make New Shares available for subscription by Strategic
Investor in the terms provided below. Strategic Investor shall have the right to
subscribe the shares in the terms provided hereunder, through a newly
incorporated Mexican entity (“NewCo”) wholly owned by the Strategic Investor,
provided that Strategic Investor: (i) shall not be obliged to purchase any
shares if less than 29.99% of the outstanding capital stock of the Company on a
fully diluted basis, are available for subscription; and (ii) shall not be
obliged to purchase any shares in excess of those New Shares representing
exactly 29.99% of the outstanding capital stock of the Company on a fully
diluted basis.

 

2. Section 14.1(b) is hereby amended to read as follows:

 

(b)       by notice in writing by either of the Strategic Investor, the Company
or the Primary Shareholders, if the Closing does not occur on or before January
31, 2007; provided that if the Closing does not occur on or before such date as
the result of a willful breach or willful default by a party with respect to its
obligations under this Agreement on or before such date, such party may not
terminate this Agreement pursuant to this Section 14.1(b), and the other party
to this Agreement shall at its option enforce its rights against such breaching
or defaulting party and seek any remedies against such party, in either case as
provided hereunder and by applicable law;

 

3. Section 9.1(f)(iii) is hereby amended to read as follows:

 

(iii)      Strategic Investor shall not directly or indirectly (including
through its Affiliates) carry on activities, conduct, own an interest in or
otherwise participate (whether as a

 

--------------------------------------------------------------------------------

supplier, lender, guarantor, investor, employer, proprietor, shareholder, agent,
consultant or partner), sale or distribution of or in the control or management
of all or any part of a business involved in the manufacture, sale or
distribution of houseware products, including but not limited to kitchenware,
cookware, pressure cookers, pots, pans, kitchen gadgets and utensils, cutlery,
thermoses, dinnerware and flatware in Mexico, Colombia, Argentina, Venezuela,
Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, Panama, Belize and
Dominican Republic, until the second anniversary of the Exit Date, without the
prior written consent of the Company and the Primary Shareholders.

 

4. All other provisions of the SSA shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LIFETIME BRANDS, INC.

 

By: /s/ Jeffrey Siegel
Name: Jeffrey Siegel
Title: Attorney-in-fact

 

EKCO, S.A.B.

 

By:/s/ José Ramón Elizondo Anaya
Name: Mr. José Ramón Elizondo Anaya
Title: Attorney-in-fact

 

By:/s/ Emmanuel Reveles Ramírez
Name: Mr. Emmanuel Reveles Ramírez
Title: Attorney-in-fact

 

PRIMARY SHAREHOLDERS

 

By:/s/ José Ramón Elizondo Anaya
Name: Mr. José Ramón Elizondo Anaya

 

By:/s/ Miguel Ángel Huerta Pando
Name: Mr. Miguel Ángel Huerta Pando

 

 

F-ii

 



 